United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                          F I L E D
                                                                                        November 12, 2003
                      IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT
                                                                                      Charles R. Fulbruge III
                                                                                              Clerk


                                           No. 03-10483
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                                     Plaintiff-Appellee,

                                                versus

TREMON TRAVELL BROWN,

                                                                                   Defendant-
                                                         Appellant.

                         -------------------------------------------------------
                          Appeal from the United States District Court
                                 for the Northern District of Texas
                                   USDC No. 5:02-CR-00094-18
                         -------------------------------------------------------

Before SMITH, DEMOSS and STEWART, Circuit Judges.

PER CURIAM:*

       Tremon Travell Brown (“Brown”) appeals the sentence imposed following his guilty-plea

conviction for conspiracy to distribute and possess with intent to distribute more than 50 grams of

cocaine base. Brown argues that his due process rights were violated by the dist rict court’s

consideration of testimony at sentencing that concerned matters not included in the presentence

report. Brown further contends that the district court’s drug quantity determination was based upon

       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
unreliable and insufficient evidence. Brown additionally maintains that the district court erred in

calculating his criminal history category and by denying him a reduction for acceptance of

responsibility.

        Brown’s due process argument is without merit; criminal defendants do not have a due

process right to be notified in advance of the Government’s witnesses at sentencing or the substance

of their testimony. See United States v. Moore, 225 F.3d 637, 644 (6th Cir. 2000). Although the

drug quantity determination was based in part on the statement of a witness who repudiated that

statement at sentencing, it was the district court’s province to evaluate the conflicting statements

made by the witness and make a credibility determination. See United States v. Davis, 76 F.3d 82,

83-85 (5th Cir. 1996). Thus, the district court’s drug quantity determination was not clearly

erroneous or based on unreliable evidence. See id. We dismiss the remainder of Brown’s appeal

because Brown waived his right to appeal these issues in his plea agreement. See United States v.

Robinson, 187 F.3d 516, 517 (5th Cir. 1999).

        AFFIRMED IN PART, DISMISSED IN PART.




                                               -2-